Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 10/5/2021.
Claims 1-20 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s priority claim continuation of Patent Application No. 16/038,923, now patent 11,204,939, filed on July 18, 2018.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 10/5/2021 has been considered by the Examiner.

Claim Objections
5.	Claims 1, 7, 9, 14 and 17 are objected to because of the following typographical and grammatical errors:
	a. Regarding claim 1, limitation “the second computing system to release the data payload to a data consuming application by the DMAAS computing system indicates a successful transfer” (lines 19-21) should be “the second computing system to release the data payload to a data consuming application [[by]] when the DMAAS computing system indicates a successful transfer”.  Limitation “generate, based on an input received from a user device, a drill down visualization screen showing live data movement information corresponding to each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest and metadata identifying a plurality of data fields used for calculating a hash total” (lines 26-31) has more conjunctions “and” than needed.  Please refer to similar limitation in claim 9 which is written in a better form for correction.
	b. Regarding claim 7, limitations “determine a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; and store, to the blockchain data store, an indication that the transfer of the data payload completed within a defined time limit associated with a data transfer time period when the comparison meets the data exchange timing parameter; and store, to the blockchain data store, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter” (lines 4-11)  should be “determine a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; [[and]] store, to the blockchain data store, an indication that the transfer of the data payload completed within a defined time limit associated with a data transfer time period when the comparison meets the data exchange timing parameter; and store, to the blockchain data store, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter”.
	c. Regarding claim 9, limitation “a second computing system comprising a second processor and a second non-transitory memory device storing instructions” (lines 12-14) should be “[[a]] the second computing system comprising a second processor and a second non-transitory memory device storing instructions”.
	d. Regarding claim 14, it recites “The system of claim 13, wherein storing, the first data exchange contract to the blockchain data store comprises using a third API function” should be “The system of claim 13, wherein storing[[,]] the first data exchange contract to the blockchain data store comprises using a third API function”.
	e. Regarding claim 17, limitation “the first data manifest corresponding to a first data exchange transaction between the first computing system to a second computing system” (lines 6-8) should be “the first data manifest corresponding to a first data exchange transaction between the first computing system [[to]] and a second computing system”.  Limitation, “determining, based on the first data manifest retrieved from the blockchain data store and the second data manifest comprising retrieved from the blockchain data store” (lines 12-13) should be “ “[[determining]] determine, based on the first data manifest retrieved from the blockchain data store and the second data manifest [[comprising]] retrieved from the blockchain data store”.  Limitation “compare, via a third API function, the first data manifest to the second data manifest; and trigger, at the second computing system…” (line 25) should be “compare, via a third API function, the first data manifest to the second data manifest; [[and]] trigger, at the second computing system…”  Limitation “generate, based on an input received from a user device, a drill down visualization screen corresponding to the immutable record of each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest” has more conjunctions “and” than needed.  Please refer to similar limitation in claim 9 which is written in a better form for correction.
Appropriate corrections for these claim objections are required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,204,939 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other (please see table below).
a. Even though claims 1-8 of the instant application are directed to non-transitory computer media and claims 1-8 of U.S. Patent No. 11,204,939 are directed to a method, cited subject matters in these claims are similar.  It is obvious for one of ordinary skill in the art to apply similar subject matters in different patent eligible categories. 
While claim 1 of the instant application recites “retrieve, from a blockchain data store, a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between a first computing system and a second computing system, wherein the first data manifest comprises a name of each field transferred of data of the first data exchange transaction; retrieve, from the blockchain data store, a second data manifest including a second count parameter and a second hash parameter, the second data manifest corresponding to a data payload of the first data exchange transaction received via a transport mechanism;” and U.S. Patent No. 11,204,939 recites: " generating, by a first computing system, a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between the first computing system and a second computing system, wherein the first data manifest comprises a name of each field transferred of data of the first data exchange transaction;… generating, by the second computing system, a second data manifest including a second count parameter and a second hash parameter;” the action of retrieving is obvious from the action of generating because Examiner takes Official Notice that it is well known in the art to generate data and retrieve the generated data. Therefore, claims 1-8 of the instant application are obvious from claims 1-8 of U.S. Patent No. 11,204,939 respectively.
b. Claim 9 and claim 17 of U.S. Patent 11,204,939 do not explicitly disclose “cause transfer, after selection of the second data transport mechanism, of the first data exchange transaction via the second data transport mechanism;” and “cause transfer, based on an indication that the first data transport mechanism is capable of communicating the first data exchange transaction, of the first data exchange transaction via the first data transport mechanism; cause transfer, based on an indication that the first data transport mechanism is incapable of communicating the first data exchange transaction, of the first data exchange transaction via the second data transport mechanism;” respectively.  However, the instant application and U.S. Patent 11,204,939 both claim “determining, based on the first data manifest retrieved from the blockchain data store and the second data manifest comprising retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism.”  It is logical and obvious that when the first data transport mechanism is incapable of communicating the first data exchange transaction and the second data transport mechanism has been selected, one of ordinary skill in the art would “cause transfer, after selection of the second data transport mechanism, of the first data exchange transaction via the second data transport mechanism;” and “cause transfer, based on an indication that the first data transport mechanism is capable of communicating the first data exchange transaction, of the first data exchange transaction via the first data transport mechanism; cause transfer, based on an indication that the first data transport mechanism is incapable of communicating the first data exchange transaction, of the first data exchange transaction via the second data transport mechanism.”  Therefore, claims 9-17 of the instant application are obvious by claims 9-17 of U.S. Patent 11,204,939 respectively.

Instant Application 17/493,939
U.S. Patent 11,204,939
1. Non-transitory computer-readable media storing instructions that, when executed by a processor, causes a centralized data manifest as a service (DMAAS) computing system to: 

retrieve, from a blockchain data store, a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between a first computing system and a second computing system, wherein the first data manifest comprises a name of each field transferred of data of the first data exchange transaction; 













retrieve, from the blockchain data store, a second data manifest including a second count parameter and a second hash parameter, the second data manifest corresponding to a data payload of the first data exchange transaction received via a transport mechanism; 


determine, based on the first data manifest comprising the first count parameter and the first hash parameter retrieved from the blockchain data store and the second data manifest comprising the second count parameter and the second hash parameter retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; 



trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism; 


trigger, based on analysis of the first data manifest retrieved from the blockchain data store and the second data manifest retrieved from the blockchain data store, the second computing system to release the data payload to a data consuming application by the DMAAS computing system indicates a successful transfer; 


trigger posting of an indication of successful data transfer to the blockchain data store when the DMAAS computing system indicates the data transfer completed successfully; 


trigger posting of a transaction error to the blockchain data store when the DMAAS computing system indicates a transmission error; and 


generate, based on an input received from a user device, a drill down visualization screen showing live data movement information corresponding to each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest and metadata identifying a plurality of data fields used for calculating a hash total.
1. A method comprising: 




generating, by a first computing system, a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between the first computing system and a second computing system, wherein the first data manifest comprises a name of each field transferred of data of the first data exchange transaction; 

storing, by the first computing system, the first data manifest to a blockchain data store; 
transferring, by the first computing system to the second computing system via a transport mechanism, a data payload of the first data exchange transaction; 

analyzing, by the second computing system, the data payload received via the transport mechanism;
 
generating, by the second computing system, a second data manifest including a second count parameter and a second hash parameter; 
storing, by the second computing system, the second data manifest to the blockchain data store; 

determining, by a centralized data manifest as a service (DMAAS) computing system and based on the first data manifest comprising the first count parameter and the first hash parameter retrieved from the blockchain data store and the second data manifest comprising the second count parameter and the second hash parameter retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; 

triggering, by the DMAAS computing system and based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism; 

triggering, by the DMAAS computing system and based on analysis of the first data manifest retrieved from the blockchain data store and the second data manifest retrieved from the blockchain data store, the second computing system to release the data payload to a data consuming application by the DMAAS computing system indicates a successful transfer; 
triggering, by the DMAAS computing system, posting of an indication of successful data transfer to the blockchain data store when the DMAAS computing system indicates the data transfer completed successfully;

 triggering, by the DMAAS computing system, posting of a transaction error to the blockchain data store when the DMAAS computing system indicates a transmission error; and 

generating, based on an input received from a user device, a drill down visualization screen showing live data movement information corresponding to each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest and metadata identifying a plurality of data fields used for calculating a hash total.
2. The non-transitory computer-readable media of claim 1, 
wherein the first computing system creates a first hash value using a hashing algorithm and the second computing system creates a second hash value using the hashing algorithm.
2. The method of claim 1 comprising: 

creating, by the first computing system, a first hash value using a hashing algorithm; and 
creating, by the second computing system, a second hash value using the hashing algorithm.
3. The non-transitory computer-readable media of claim 1 
wherein the first computing system stores the first data manifest to the blockchain data store using a first application programming interface (API) function and the second computing system stores the second data manifest to the blockchain data store using a second API function.
3. The method of claim 1 wherein: 

storing, by the first computing system, the first data manifest to the blockchain data store comprises using a first application programming interface (API) function; and 
storing, by the second computing system, the second data manifest to the blockchain data store comprises using a second API function.
4. The non-transitory computer-readable media of claim 1, wherein the instructions further cause the DMAAS computing system to analyze the first data manifest and the second data manifest retrieved from the blockchain data store by causing the DMAAS computing system to: 


retrieve, via one or more application programming interface (API) functions, the first data manifest and the second data manifest from the blockchain data store; 

compare the first count parameter to the second count parameter; and 

compare the first hash parameter to the second hash parameter.
4. The method of claim 1, wherein analyzing, by the DMAAS computing system, the first data manifest and the second data manifest retrieved from the blockchain data store comprises: 



retrieving, via one or more application programming interface (API) functions, the first data manifest and the second data manifest from the blockchain data store; 

comparing the first count parameter to the second count parameter; and 

comparing the first hash parameter to the second hash parameter.
5. The non-transitory computer-readable media of claim 1, wherein the first computing system stores a first data exchange contract to the blockchain data store, the first data exchange contract defining one or more characteristics of data exchange transactions between the first computing system and the second computing system, wherein the first data manifest is generated based on the first data exchange contract.
5. The method of claim 1, further comprising: 

storing, by the first computing system, a first data exchange contract to the blockchain data store, the first data exchange contract defining one or more characteristics of data exchange transactions between the first computing system and the second computing system, wherein the first data manifest is generated based on the first data exchange contract.
6. The non-transitory computer-readable media of claim 5, wherein the first computing system stores the first data exchange contract to the blockchain data store using a third API function.
6. The method of claim 5, wherein storing, by the first computing system, the first data exchange contract to the blockchain data store comprises using a third API function.
7. The non-transitory computer-readable media of claim 5, wherein the instructions further cause the DMAAS computing system to: 

retrieve the first data exchange contract from the blockchain data store; 


determine a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; and 


store, to the blockchain data store, an indication that the transfer of the data payload completed within a defined time limit associated with a data transfer time period when the comparison meets the data exchange timing parameter; and 


store, to the blockchain data store, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter.
7. The method of claim 5, further comprising: 



retrieving, by the DMAAS computing system, the first data exchange contract from the blockchain data store; 

determining, by the DMAAS computing system, a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; and
 
storing, to the blockchain data store by the DMAAS computing system, an indication that the transfer of the data payload completed within a defined time limit associated with a data transfer time period when the comparison meets the data exchange timing parameter; and 
storing, to the blockchain data store by the DMAAS computing system, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter.
8. The non-transitory computer-readable media of claim 5, wherein the instructions further cause the DMAAS computing system to: 

adjust at least one of the data exchange timing parameter or a transport mechanism parameter as defined in a first version of the first data exchange contract if the transfer of the data payload exceeded a time limit, wherein the time limit comprises a data transfer duration and a time at which the data transfer occurs; and 


store a second version of the first data exchange contract to the blockchain data store, the second version of the first data exchange contract including an adjusted at least one of the data exchange timing parameter or the transport mechanism parameter.
8. The method of claim 7, further comprising: 



adjusting, by the DMAAS computing system, at least one of the data exchange timing parameter or a transport mechanism parameter as defined in a first version of the first data exchange contract if the transfer of the data payload exceeded the defined time limit, wherein the defined time limit comprises a data transfer duration and a time at which the data transfer occurs; and 
storing, by the DMAAS computing system, a second version of the first data exchange contract to the blockchain data store, the second version of the first data exchange contract including an adjusted at least one of the data exchange timing parameter or the transport mechanism parameter.
9. A system comprising:

a first computing system comprising a first processor and a first non-transitory memory device storing instructions that, when executed by the first processor, cause the first computing system to: 

generate a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between the first computing system and a second computing system, wherein the first data manifest comprises metadata of the first data exchange transaction;
 

store the first data manifest to a blockchain data store; 


transfer, via a transport mechanism, a data payload of the first data exchange transaction to the second computing system; 

a second computing system comprising a second processor and a second non-transitory memory device storing instructions that, when executed by the second processor, cause the second computing system to: 

analyze the data payload received via the transport mechanism; 

generate a second data manifest including a second count parameter and a second hash parameter; 

store the second data manifest to the blockchain data store; and 

a data manifest as a service (DMAAS) computing system comprising a third processor and a third non-transitory memory device storing instructions that, when executed by the second processor, cause the DMAAS computing system to: 

determine, based on the first data manifest retrieved from the blockchain data store and the second data manifest retrieved from the blockchain data store, whether the data transport mechanism is capable of communicating the first data exchange transaction; 

trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism; 

cause transfer, after selection of the second data transport mechanism, of the first data exchange transaction via the second data transport mechanism; 

trigger the second computing system to release the data payload to a data consuming application when the DMAAS computing system indicates a successful data transfer and cause posting of an indication of a successful data transfer to the blockchain data store; 

cause posting of a transaction error to the blockchain data store when the DMAAS computing system indicates a transmission error; and 

generate, based on an input received from a user device, a drill down visualization screen that shows live data movement information corresponding to each data exchange transaction, identifies one or both of the first data manifest and the second data manifest, pulls information from the blockchain data store associated with one or both of the first data manifest and the second data manifest, and pulls metadata identifying a plurality of data fields used for calculating a hash total.
9. A system comprising: 

a first computing system comprising a first processor and a first non-transitory memory device storing instructions that, when executed by the first processor, cause the first computing system to: 

generate a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between the first computing system and a second computing system, wherein the first data manifest comprises metadata of the first data exchange transaction; 
store the first data manifest to a blockchain data store comprising an immutable record of each data exchange transaction; 

transfer, via a transport mechanism, a data payload of the first data exchange transaction to the second computing system; 

a second computing system comprising a second processor and a second non-transitory memory device storing instructions that, when executed by the second processor, cause the second computing system to: 

analyze the data payload received via the transport mechanism; 

generate a second data manifest including a second count parameter and a second hash parameter; 

store the second data manifest to the blockchain data store; and 

a data manifest as a service (DMAAS) computing system comprising a third processor and a third non-transitory memory device storing instructions that, when executed by the second processor, cause the DMAAS computing system to: 

determine, based on the first data manifest retrieved from the blockchain data store and the second data manifest retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; 

trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism; 







trigger the second computing system to release the data payload to a data consuming application when the DMAAS computing system indicates a successful transfer and cause posting of an indication of a successful data transfer to the blockchain data store; 

cause posting of a transaction error to the blockchain data store when the DMAAS computing system indicates a transmission error; and 

generate, based on an input received from a user device, a drill down visualization screen showing live data movement information corresponding to each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest and metadata identifying a plurality of data fields used for calculating a hash total.
10. The system of claim 9, wherein the instructions stored in the second non-transitory memory device that, when executed by the second processor, cause the second computing system to create a hash value using a same hashing algorithm as the first computing system.
10. The system of claim 9, wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: create a hash value using a hashing algorithm.
11. The system of claim 9 wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: 

store the first data manifest to the blockchain data store using a first application programming interface (API) function; and 

wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: store the second data manifest to the blockchain data store using a second API function.
11. The system of claim 9 wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: 
store the first data manifest to the blockchain data store using a first application programming interface (API) function; and 

wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: store the second data manifest to the blockchain data store using a second API function.
12. The system of claim 9, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to: 

retrieve, via one or more application programming interface (API) functions, the first data manifest and the second data manifest from the blockchain data store; 

compare the first count parameter to the second count parameter; and 

compare the first hash parameter to the second hash parameter.
12. The system of claim 9, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to: 

retrieve, via one or more application programming interface (API) functions, the first data manifest and the second data manifest from the blockchain data store; 

compare the first count parameter to the second count parameter; and 

compare the first hash parameter to the second hash parameter.
13. The system of claim 9, wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: 

store a first data exchange contract to the blockchain data store, the first data exchange contract defining one or more characteristics of data exchange transactions between the first computing system and the second computing system, wherein the first data manifest is generated based on the first data exchange contract.
13. The system of claim 9, wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to: 
store a first data exchange contract to the blockchain data store, the first data exchange contract defining one or more characteristics of data exchange transactions between the first computing system and the second computing system, wherein the first data manifest is generated based on the first data exchange contract.
14. The system of claim 13, wherein storing, the first data exchange contract to the blockchain data store comprises using a third API function.
14. The system of claim 13, wherein storing, the first data exchange contract to the blockchain data store comprises using a third API function.
15. The system of claim 13, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to: 

retrieve the first data exchange contract from the blockchain data store; 

determine a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; 

store to the blockchain data store, an indication that the transfer of the data payload completed within a defined time limit when the comparison meets the data exchange timing parameter; and 

store, to the blockchain data store, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter.
15. The system of claim 13, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to: 

retrieve the first data exchange contract from the blockchain data store; 

determine a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; 

store to the blockchain data store, an indication that the transfer of the data payload completed within a defined time limit when the comparison meets the data exchange timing parameter; and 
store, to the blockchain data store, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter.
16. The system of claim 15, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to: 

adjust at least one of the data exchange timing parameter or a transport mechanism parameter as defined in a first version of the first data exchange contract if the transfer of the data payload exceeded the defined time limit; and 

store a second version of the first data exchange contract to the blockchain data store, the second version of the first data exchange contract including an adjusted at least one of the data exchange timing parameter or the transport mechanism parameter.
16. The system of claim 15, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to: 

adjust at least one of the data exchange timing parameter or a transport mechanism parameter as defined in a first version of the first data exchange contract if the transfer of the data payload exceeded the defined time limit; and 
store a second version of the first data exchange contract to the blockchain data store, the second version of the first data exchange contract including an adjusted at least one of the data exchange timing parameter or the transport mechanism parameter.
17. A data manifest as a service (DMAAS) computing system comprising: 

a processor; 

a non-transitory computing device storing instructions that, when executed by the processor, cause the DMAAS computing system to: 

store, to a blockchain data store via a first application programming interface (API) function, a first data manifest received from a first computing system, the first data manifest corresponding to a first data exchange transaction between the first computing system to a second computing system, wherein the first data manifest comprises metadata of the first data exchange transaction; 


store, to the blockchain data store via a second API function, a second data manifest received from the second computing system; 

determining, based on the first data manifest retrieved from the blockchain data store and the second data manifest comprising retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction;

trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism;

 cause transfer, based on an indication that the first data transport mechanism is capable of communicating the first data exchange transaction, of the first data exchange transaction via the first data transport mechanism; 

cause transfer, based on an indication that the first data transport mechanism is incapable of communicating the first data exchange transaction, of the first data exchange transaction via the second data transport mechanism; 

compare, via a third API function, the first data manifest to the second data manifest; and 

trigger, at the second computing system, import of a data payload received from the first computing system when comparison of the first data manifest to the second data manifest indicates a successful data transfer and cause posting of an indication that the first data exchange transaction between the first computing system and the second computing system completed successfully to the blockchain data store, the blockchain data store comprising an immutable record of each data exchange transaction; 

cause posting of a transaction error to the blockchain data store when analysis by the DMAAS computing system indicates a transmission error; and 
generate, based on an input received from a user device, a drill down visualization screen corresponding to the immutable record of each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest.
17. A data manifest computing system (DMAAS) comprising: 

a processor; 

a non-transitory computing device storing instructions that, when executed by the processor, cause the DMAAS computing system to:
 
store, to a blockchain data store via a first application programming interface (API) function, a first data manifest received from a first computing system, the first data manifest corresponding to a first data exchange transaction between the first computing system to a second computing system, wherein the first data manifest comprises metadata of the first data exchange transaction; 
store, to the blockchain data store via a second API function, a second data manifest received from the second computing system; 

determining, based on the first data manifest retrieved from the blockchain data store and the second data manifest comprising retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; 

trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism; 















compare, via a third API function, the first data manifest to the second data manifest; and 

trigger, at the second computing system, import of a data payload received from the first computing system when comparison of the first data manifest to the second data manifest indicates a successful data transfer and cause posting of an indication that the first data exchange transaction between the first computing system and the second computing system completed successfully to the blockchain data store, the blockchain data store comprising an immutable record of each data exchange transaction; 

cause posting of a transaction error to the blockchain data store when analysis by the DMAAS computing system indicates a transmission error; and 
generate, based on an input received from a user device, a drill down visualization screen corresponding to the immutable record of each data exchange transaction and identifying one or both of the first data manifest and the second data manifest and pulling information from the blockchain data store associated with one or both of the first data manifest and the second data manifest.


Allowable Subject Matter
8.	Claims 1-20 are allowable over prior art if rewritten to overcome all the claim objections and nonstatutory double patenting rejections set forth in this Office action. 
	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9, and 17:
a. Chalakudi et al. (US 2019/0114182) discloses a balancing and control system for application programming interface transactions.
•	A blockchain comprises a system of interconnected blocks that hold transfer data, smart contract data, and/or other information (paragraph [0020]).
•	Request confirmation and response confirmation include metadata related to the API transaction which include data such as a transaction ID, a transaction hash, a source address, a destination address, a time stamp, an application name, an application ID, or other data relating to the API transaction (paragraph [0024]).
•	Hash function is applied to API request and/or response (paragraph [0027]); comparing hashes to determine whether the transmitted request hash and received request hash match, and/or whether the transmitted response hash and received response hash match to determine whether the API transaction was completed with an error (paragraphs [0031-32]);
•	Alert is generated for further investigation and/or resolution (paragraph [0033]) and dashboard application is used for report (paragraph [0039])

b. Satoshi Otsuka (US 2015/0172298) discloses a network device and a network system that monitor length of transmitted and received data (paragraphs [0050], [0064], [0146-147] and [0158]) and preventing invalidated data from being executed (paragraph [0142]).

c. Stradling et al. (2018/0089758) discloses a system and method of creating a smart contract on a blockchain.  Blockchain technology can reduce or eliminate the risks in asset management.  Blockchain technologies allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers (paragraph [0022]).  Drill down function allows user to view detailed description of associated data (paragraph [0179]).

d. Rorai et al. (US 20140095902) discloses a method and system for reducing power usage in a telecommunications network that transmission latency information is used to make needed traffic adjustment (paragraph [0028]).

The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the prior arts of record teach similar aspects of the independent claims 1, 9, and 17, each of these independent claims as a whole is not obvious over these prior arts.  Therefore, independent claims 1, 9, and 17 are allowable over the prior arts of record and dependent claims 2-8, 10-16, and 18-20 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/           Examiner, Art Unit 2495